 



Exhibit 10.46
Rio Vista Energy Partners L.P.
NEITHER THIS OPTION NOR THE UNITS ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS
OF ANY STATE. NEITHER THIS OPTION NOR THE COMMON UNITS ISSUABLE UPON EXERCISE
HEREOF MAY BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF REGISTRATION OR
QUALIFICATION OR AN EXEMPTION THEREFROM UNDER APPLICABLE LAW.
Nonqualified Unit Option Agreement
Under the 2005 Equity Incentive Plan
1. GRANT OF OPTION
This Nonqualified Unit Option Agreement (this “Agreement”) and the Rio Vista
Energy Partners L.P. 2005 Equity Incentive Plan, as such plan may be amended
from time to time (the “Plan”), set forth the terms of an option (this “Option”)
to purchase common units (the “Common Units”) of Rio Vista Energy Partners L.P.,
a Delaware limited partnership (“Rio Vista” or the “Partnership”). The Plan is
administered by a committee (the “Committee”) of the Board of Managers of Rio
Vista GP LLC, a Delaware limited liability company and the general partner of
Rio Vista (the “General Partner”). As used herein, the term “Manager” means a
member of the Board of Managers of the General Partner (the “Board of
Managers”). The terms “employee” and “consultant” include officers, employees
and consultants of Rio Vista and/or the General Partner.
2. NONQUALIFIED UNIT OPTION
This Option is not intended to be an “incentive stock option” under Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”) and will be
interpreted accordingly.
3. OPTION PRICE
The exercise price of this Option (the “option price”) is 100% of the market
value of the Common Units on the date of grant, as specified on the signature
page below. “Market value” means the average of the highest and lowest sales
prices of the Common Units as reported by NASDAQ on such date (or, if no sales
were reported on such date, the average on the last preceding day on which a
sale was made).
4. TERM OF OPTION AND EXERCISE OF OPTION
This Option shall vest and become exercisable at the rate of
                    % of the units underlying this Option each month following
of the date of grant and shall be fully vested and exercisable ___months from
the date of grant, subject to termination or acceleration as provided in this
Agreement or the Plan. To the extent this Option has vested and has not been
previously exercised, and subject to termination or acceleration as provided in
this Agreement and the requirements of this Agreement and the Plan, Participant
may exercise this Option to purchase up to the number of Common Units set forth
on the signature page below. Notwithstanding any contrary provision of this
Agreement, no part of this Option may be exercised after ten (10) years from the
date of grant.

 

 



--------------------------------------------------------------------------------



 



The procedure for exercising this Option (or any part thereof) is governed by
this Agreement and the Plan. Except as otherwise provided in the preceding
paragraph, this Option may be exercised, and Common Units will be issued and
delivered pursuant to such exercise, only on the dates determined by Rio Vista,
not more often than once each calendar quarter (each such date, a “Quarterly
Exercise Date”), unless otherwise determined by the Committee. The Quarterly
Exercise Dates shall be determined annually by the Committee in consultation
with the Chief Financial Officer of the General Partner, subject to change as a
result of applicable accounting and securities law requirements. The Chief
Financial Officer shall notify Participant of such Quarterly Exercise Dates upon
request.
Subject to the foregoing, this Option shall be exercised by delivering to the
Chief Financial Officer at his or her principal office a written notice in the
form attached as Exhibit A stating the number of units as to which this Option
is exercised and the Quarterly Exercise Date upon which such exercise is desired
to be effective. The written notice must be accompanied by payment of the full
option price for such units. Exercises of unit options for each Quarterly
Exercise Date will be processed as soon as practicable. The option price may be
paid: (a) in cash; (b) by arrangement acceptable to Rio Vista where payment of
the option price is made pursuant to an irrevocable direction to the broker to
deliver all or part of the proceeds from the sale of the Common Units issuable
under this Option to Rio Vista; (c) by cancellation of a portion of this Option
(a “Net Exercise”), with the value of the canceled portion deemed to be equal to
the number of Common Units subject to such canceled portion multiplied by an
amount equal to the positive difference between the market value per unit on the
applicable Quarterly Exercise Date and the exercise price per unit, as set forth
in Section 4A below; (d) by delivery of any other lawful consideration approved
in advance by the Committee or its delegate; or (e) in any combination of the
foregoing. Fractional units may not be exercised. The Common Units will be
issued as soon as practicable after the relevant Quarterly Exercise Date.
Participant will have the rights of a unitholder only after the Common Units
have been issued to Participant. For administrative or other reasons, Rio Vista
may from time to time suspend the ability of Managers, employees and consultants
to exercise options for limited periods of time.
If any vested portion of this Option remains unexercised at the time of the
termination or expiration of this Option and Participant wishes to exercise such
vested portion, Participant must so notify the Chief Financial Officer in
writing before such termination or expiration date. The Committee, in its sole
discretion, may either permit such exercise before the next Quarterly Exercise
Date following such termination or expiration (provided that no Common Units
will be issued before the next Quarterly Exercise Date) or extend the term of
this Option until such Quarterly Exercise Date. No such extension shall have the
effect of increasing the number of units vested under this Option.

 

2



--------------------------------------------------------------------------------



 



Notwithstanding the above, Rio Vista shall not be obligated to deliver any
Common Units during any period when Rio Vista determines that the exercise of
this Option or the delivery of units hereunder would violate any federal, state
or other applicable laws.
4A. NET EXERCISE OF OPTION
The following formulas shall govern a Net Exercise of this Option by
Participant:
X = Z × (A - B) ÷ A
Y = Z - X
where
X = the number of units to be issued to Participant pursuant to a Net Exercise
Y = the number of units to be canceled in payment of the aggregate exercise
price
Z = the total number of units subject to this Option
A = the market value per unit of the Common Units on the date of exercise
B = the exercise price per unit of this Option, which must be less than A
5. TERMINATION OF EMPLOYMENT OR SERVICE
Except as expressly provided otherwise in this Agreement, if Participant’s
employment or service is terminated by Rio Vista and/or the General Partner or
its affiliates for Cause (as defined below) or by Participant without Good
Reason (as defined below), any unvested portion of this Option shall immediately
be cancelled, and Participant may exercise any portion of this Option that had
vested on or prior to Participant’s last day of employment or service, effective
as of any Quarterly Exercise Date within one hundred eighty (180) days after the
date of such termination, to the extent not previously exercised. The foregoing
provisions of this paragraph shall not apply if, without interruption,
Participant begins or continues to serve as a Manager, employee or consultant,
even if Participant’s service or employment in another such capacity terminates.
If Participant’s employment or service is terminated by Rio Vista and/or the
General Partner or its affiliates without Cause or by Participant for Good
Reason, any unvested portion of this Option shall immediately become fully
vested and exercisable, and Participant may exercise this Option effective as of
any Quarterly Exercise Date within one (1) year after the date of such
termination, to the extent not previously exercised.

 

3



--------------------------------------------------------------------------------



 



For purposes of this Option, termination for “Cause” shall mean an event where
Participant: (i) materially fails to perform Participant’s duties and
responsibilities as determined by the Board of Managers, provided that Rio Vista
and/or the General Partner provides Participant with notice and reasonable
opportunity to cure such failure; (ii) commits a material breach of
Participant’s obligations under any written employment or consulting agreement
with Rio Vista and/or the General Partner; (iii) commits any act of gross
misconduct or conducts himself or herself in a way which is harmful to Rio Vista
and/or the General Partner or its affiliates (whether or not in connection with
Participant’s employment or service); (iv) commits one or more acts of
dishonesty which are intended to result in substantial gain or personal
enrichment of Participant at the expense of any Rio Vista and/or the General
Partner or its affiliates; (v) is convicted of a felony (whether or not in
connection with Participant’s employment or service); and/or (vi) commits a
violation of any law or regulation in force which may affect or relate to the
business of any Rio Vista and/or the General Partner or its affiliates.
For purposes of this Option, “Good Reason” shall mean: (a) a reduction in
Participant’s base salary, absent Participant’s prior written consent; (b) the
failure of Rio Vista and/or the General Partner to pay any compensation, or
otherwise provide any material benefits, due to Participant in accordance with
the terms of any written employment agreement with Rio Vista and/or the General
Partner, or as otherwise provided to other employees of Rio Vista and/or the
General Partner, absent Participant’s prior written consent; (c) a material
reduction in Participant’s title and responsibilities or the assignment to
Participant of duties substantially inconsistent with Participant’s position,
duties, and status with Rio Vista and/or the General Partner as of the date of
this Option, absent Participant’s prior written consent; (d) the breach of any
of Rio Vista’s and/or the General Partner’s material obligations under any
written employment agreement with Participant or under applicable law; and/or
(e) the change by Rio Vista and/or the General Partner of Participant’s place of
employment more than fifty (50) miles from Participant’s office location as of
the date of this Option, absent Participant’s prior written approval.
6. DEATH
Except as expressly provided otherwise in this Agreement, if Participant dies
during Participant’s term as a Manager, employee or consultant, any unvested
portion of this Option shall immediately become fully vested and exercisable,
and the executor of Participant’s will, administrator of Participant’s estate or
any successor trustee of a grantor trust may exercise this Option, whether or
not vested on the date of death, effective as of any Quarterly Exercise Date on
or before the later of the Expiration Date and one (1) year from the date of the
Participant’s death, to the extent not previously exercised.
Except as expressly provided otherwise in this Agreement, if Participant dies
after Participant’s last day of employment or service (including service as a
Manager) but on or before the Expiration Date, the executor of Participant’s
will, administrator of Participant’s estate or any successor trustee of a
grantor trust may exercise this Option, effective as of any Quarterly Exercise
Date on or before the later of the Expiration Date and one (1) year from the
date of Participant’s death, to the extent not previously exercised, as follows:
(i) in the case of the Participant’s termination of employment or service by Rio
Vista and/or the General Partner for Cause or by Participant without Good
Reason, to the extent this Option had vested on or before the date of
Participant’s termination of employment or service; and (ii) in the case of
Participant’s termination of employment or service by Rio Vista and/or the
General Partner without Cause or by Participant with Good Reason, in full,
whether or not this Option had vested on the date of Participant’s termination
of employment or service.

 

4



--------------------------------------------------------------------------------



 



Except as otherwise provided in Section 4, this Option shall terminate on the
applicable expiration date described in this Section 6, to the extent that it is
unexercised.
7. DISABILITY
Except as expressly provided otherwise in this Agreement and at the discretion
of the Committee or its delegate, following Participant’s termination of
employment or service (including service as a Manager) due to Disability,
Participant may exercise this Option, whether or not this Option had vested on
or prior to Participant’s last day of employment or service, effective as of any
Quarterly Exercise Date on or before the later of the Expiration Date and one
(1) year from the date of determination of Participant’s Disability as described
in this Section 7, to the extent not previously exercised; provided, however,
that while the claim of Disability is pending, options that were unvested on
Participant’s last day of employment or service may not be exercised, and
options that were vested on Participant’s last day of employment or service may
be exercised only as of the Quarterly Exercise Date set forth in Section 4
hereof. Except as otherwise provided in Section 4, this Option shall terminate
on the later of the Expiration Date and one (1) year from the date of
determination of Disability, to the extent that it is unexercised. For purposes
of this Agreement, “Disability” means a physical condition arising from an
illness or injury, which renders an individual incapable of performing work in
his or her customary occupation. The determination as to an individual’s
Disability shall be made by the Committee and shall be conclusive on all of the
parties.
8. CHANGE IN CONTROL
Notwithstanding the provisions of Section 4, the unvested portion this Option
shall fully vest upon a Change in Control Event (as defined below), subject to
applicable limitations under Section 409A of the Code. Participant may exercise
this Option during the twenty (20) day period beginning thirty (30) days before,
and ending ten (10) days before, the expected completion of the transaction
giving rise to such Change in Control Event, with such exercise contingent on,
and to become effective immediately before, the Change in Control Event. Rio
Vista or the General Partner shall use its reasonable efforts to notify
Participant at least forty-five (45) days before the expected completion of any
Change in Control Event.
A “Change in Control Event” shall mean any one or more of the following events:
(a) a merger or consolidation in which Rio Vista and/or the General Partner is
not the surviving entity, except for a transaction the principal purpose of
which is to change the state in which Rio Vista and/or the General Partner is
organized;
(b) the sale, transfer or other disposition of at least 75% of the total assets
(including cash, cash equivalents and securities) of Rio Vista and/or the
General Partner, other than a sale, transfer or disposition to an affiliate of
Rio Vista and/or the General Partner;

 

5



--------------------------------------------------------------------------------



 



(c) the complete liquidation or dissolution of Rio Vista and/or the General
Partner;
(d) any reverse merger or series of related transactions culminating in a
reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which Rio Vista and/or the General Partner is the surviving
entity but (A) the Common Units outstanding immediately prior to such merger are
converted or exchanged by virtue of the merger into other property, whether in
the form of securities, cash or otherwise, or (B) in which securities possessing
more than fifty percent (50%) of the total combined voting power of Rio Vista’s
and/or the General Partner’s outstanding securities are transferred to a person
or persons different from those who held such securities immediately prior to
such merger or the initial transaction culminating in such merger, provided,
however, that the Board of Managers shall determine whether multiple
transactions are related, and its determination shall be final, binding and
conclusive;
(e) the direct or indirect acquisition by any person or related group of persons
(other than an acquisition from or by Rio Vista and/or the General Partner or by
a company-sponsored employee benefit plan or by a person that directly or
indirectly controls, is controlled by, or is under common control with, Rio
Vista and/or the General Partner) of beneficial ownership (within the meaning of
Rule 13d-3 of the Exchange Act) of securities possessing more than fifty percent
(50%) of the total combined voting power of Rio Vista’s and/or the General
Partner’s outstanding securities, or
(f) a change in the composition of the Board of Managers over a period of twelve
(12) months or less such that a majority of the Managers (rounded up to the next
whole number) ceases, by reason of one or more contested elections for Manager,
to be comprised of individuals who are Continuing Managers. “Continuing
Managers” shall mean Managers who either (i) have been Managers continuously for
a period of at least twelve (12) months or (ii) have been Managers for less than
twelve (12) months and were elected or nominated for election as Managers by at
least a majority of the Managers described in clause (i) who were still in
office at the time such election or nomination was approved by the Board of
Managers.
9. INCOME TAX WITHHOLDING
Nonqualified options, including this Option, are taxable upon exercise. To the
extent required by applicable federal, state or other law, Participant shall
make arrangements satisfactory to Rio Vista for the satisfaction of any
withholding tax obligations that arise by reason of an option exercise and, if
applicable, any sale of the Common Units. Rio Vista shall not be required to
issue Common Units or to recognize any purported transfer of Common Units until
such obligations are satisfied. The Committee may permit these obligations to be
satisfied by having Rio Vista withhold a portion of the Common Units that
otherwise would be issued to Participant upon exercise of this Option, or to the
extent permitted by the Committee, by tendering Common Units previously
acquired.

 

6



--------------------------------------------------------------------------------



 



10. TRANSFERABILITY OF OPTION
Unless otherwise provided by the Committee, each option shall be transferable
only
(a) pursuant to Participant’s will or upon Participant’s death to Participant’s
beneficiaries, or
(b) by gift to Participant’s Immediate Family (defined below), partnerships
whose only partners are Participant or members of Participant’s Immediate
Family, limited liability companies whose only members are Participant or
members of Participant’s Immediate Family, or trusts established solely for the
benefit of Participant or members of Participant’s Immediate Family.
For purposes of this Agreement, “Immediate Family” is defined as Participant’s
spouse or domestic partner, children, grandchildren, parents, or siblings.
With respect to transfers by gift, options are transferable only to the extent
the options are vested at the time of transfer. Any purported assignment,
transfer or encumbrance that does not qualify under subsections (a) and
(b) above shall be void and unenforceable against the Partnership.
Any option transferred by Participant pursuant to this section shall not be
transferable by the recipient except by will or the laws of descent and
distribution.
The transferability of options is subject to any applicable laws of
Participant’s country of residence or employment.
11. DISPUTES
The Committee or its delegate shall finally and conclusively determine any
disagreement concerning Participant’s option.
12. AMENDMENTS
The Plan and this Option may be amended or altered by the Committee or the Board
of Managers to the extent provided in the Plan.
13. THE PLAN AND OTHER AGREEMENTS; OTHER MATTERS
(a) The provisions of the Plan are incorporated herein by reference. Certain
capitalized terms used in this Agreement are defined in the Plan. This Agreement
and the Plan constitute the entire understanding between Participant and the
Partnership regarding this Option. Any prior agreements, commitments or
negotiations concerning this Option are superseded. The grant of an option to a
Manager, employee or consultant in any one year, or at any time, does not
obligate Rio Vista to make a grant in any future year or in any given amount and
should not create an expectation that Rio Vista might make a grant in any future
year or in any given amount.

 

7



--------------------------------------------------------------------------------



 



(b) Because this Agreement relates to terms and conditions under which
Participant may purchase Common Units of Rio Vista, a Delaware limited
partnership, an essential term of this Agreement is that it shall be governed by
the laws of the State of Delaware, without regard to choice of law principles of
Delaware or other jurisdictions
{Grant information and signatures on following page}

 

8



--------------------------------------------------------------------------------



 



GRANT INFORMATION:

         
Participant Name:
       
 
 
 
   

         
Participant Address:
       
 
 
 
   

     
 
   

         
Number of Units:
       
 
 
 
   

         
Exercise Price Per Unit:
  $
 
   

         
Grant Date:
       
 
 
 
   

         
Expiration Date:
       
 
 
 
   

IN WITNESS WHEREOF, the parties have executed this Nonqualified Unit Option
Agreement as of the grant date written above.

              Rio Vista Energy Partners L.P.
 
       
 
  By:   Rio Vista GP LLC, General Partner
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       

Acknowledged and Agreed:
Participant

         
 
             
 
       
Name:
       
 
 
 
   

 

9



--------------------------------------------------------------------------------



 



Rio Vista Energy Partners L.P.
Exhibit A
NOTICE OF EXERCISE
Rio Vista Energy Partners L.P.
                                        
                                        
Attention: Chief Financial Officer
1. Election to Exercise. Effective as of the Quarterly Exercise Date on ___,
20___, the undersigned (the “Participant”) hereby elects to exercise the
Participant’s option to purchase ______ common units (the “Common Units”) of Rio
Vista Energy Partners L.P. (the “Company”) under and pursuant to the Company’s
2005 Equity Incentive Plan, as amended from time to time (the “Plan”) and the
Nonqualified Unit Option Agreement (the “Option Agreement”) dated ___, 20___.
Unless otherwise defined herein, the terms defined in the Option Agreement and
the Plan shall have the same defined meanings in this Notice of Exercise
(“Exercise Notice”).
2. Representations of the Participant. The Participant acknowledges that the
Participant has received, read and understood the Plan and the Option Agreement
and agrees to abide by and be bound by their terms and conditions. In addition,
the undersigned Participant represents and warrants to the Company the
following:
(a) Participant has received a copy of the Plan, the Option Agreement and this
Exercise Notice, has read and understands the terms of the Plan, the Option
Agreement, and this Exercise Notice, and agrees to be bound by their terms and
conditions.
(b) Participant is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Common Units. Participant is
acquiring these Common Units for investment for Participant’s own account only
and not with a view to, or for resale in connection with, any “distribution”
thereof within the meaning of the Securities Act of 1933, as amended (the
“Securities Act”).
(c) Participant acknowledges and understands that the Common Units constitute
“restricted securities” under the Securities Act and have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon among other things, the bona fide nature of Participant’s
investment intent as expressed herein. Participant further understands that the
Common Units must be held indefinitely unless they are subsequently registered
under the Securities Act or an exemption from such registration is available.
Participant further acknowledges and understands that the Company is under no
obligation to register the Common Units. Participant understands that the
certificate evidencing the Common Units will be imprinted with a legend which
prohibits the transfer of the Common Units unless they are registered or such
registration is not required in the opinion of counsel satisfactory to the
Company.

 

 



--------------------------------------------------------------------------------



 



(d) Participant is familiar with the provisions of Rule 144 promulgated under
the Securities Act, which, in substance, permit limited public resale of
“restricted securities” acquired, directly or indirectly from the issuer
thereof, in a non-public offering subject to the satisfaction of certain
conditions, including: (i) the resale being made through a broker in an
unsolicited “broker’s transaction” or in transactions directly with a “market
maker”, (ii) the availability of certain public information about the Company,
(iii) the amount of Common Units being sold during any three month period not
exceeding the limitations specified in Rule 144(e); (iv) the timely filing of a
Form 144; and (v) satisfaction of a one-year holding period.
(e) Participant further understands that in the event all of the applicable
requirements of Rule 144 are not satisfied, registration under the Securities
Act, compliance with Regulation A, or some other registration exemption will be
required.
(f) Participant is a resident of the state of
                                        .
3. Rights as Unitholder. Until the unit certificate evidencing such Common Units
is issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
distributions or any other rights as a unitholder shall exist with respect to
the Common Units, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such unit certificate promptly after the Quarterly
Exercise Date on which the Option is exercised. No adjustment will be made for a
distribution or other right for which the record date is prior to the date the
unit certificate is issued.
4. Delivery of Payment. The Participant herewith delivers to the Company the
full Exercise Price for the Common Units in accordance with Section 4 of the
Option Agreement, as follows (check all that apply):

             
 
  o   (a)   check payable to the Company in the amount of
$                                        ;
 
           
 
  o   (b)   irrevocable direction to a broker to deliver to the Company the
amount of $                                         of the proceeds from the
sale of the Common Units issuable under the Option;
 
           
 
  o   (c)   cancellation of a portion of this Option corresponding to
                                         Common Units, with the value of the
canceled portion deemed to be equal to such number of Common Units multiplied by
an amount equal to the positive difference between the market value per unit on
the applicable Quarterly Exercise Date and the exercise price per unit; and/or
 
           
 
  o   (d)   delivery of any other lawful consideration approved in advance by
the Company in accordance with the Plan and the Option Agreement.

5. Tax Consultation. The Participant understands that the Participant may suffer
adverse tax consequences as a result of the Participant’s purchase or
disposition of the Common Units. The Participant represents that the Participant
has consulted with any tax consultants the Participant deems advisable in
connection with the purchase or disposition of the Common Units and that the
Participant is not relying on the Company for any tax advice.

 

A-2



--------------------------------------------------------------------------------



 



6. Taxes. The Participant agrees to satisfy all applicable federal, state and
local income and employment tax withholding obligations and herewith delivers to
the Company the full amount of such obligations or has made arrangements
acceptable to the Company to satisfy such obligations.
7. Restrictive Legends. The Participant understands and agrees that the Company
may cause the legends set forth below or legends substantially equivalent
thereto, to be placed upon any certificate(s) evidencing ownership of the Common
Units together with any other legends that may be required by the Company or by
state or federal securities laws:
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER THE ACT OR, IN THE OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR
HYPOTHECATION IS EXEMPT FROM REGISTRATION.
This Notice of Exercise is duly executed by the parties set forth below:

              Submitted by:   Accepted by:
 
            PARTICIPANT:   RIO VISTA ENERGY PARTNERS L.P.
 
           
 
      By:   Rio Vista GP LLC
 
           
 
      By:              
 
           
Name:
      Name:    
 
           
 
           
 
      Title:    
 
           
 
           
Address:
           
 
           

 

A-3